

116 HR 4303 IH: Bahamas TPS Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4303IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Wilson of Florida (for herself, Ms. DeLauro, Ms. Bonamici, Ms. Jackson Lee, Ms. Blunt Rochester, Mrs. Davis of California, Mr. Sablan, Mr. Grijalva, Mr. Tonko, Ms. DeGette, Mr. Cox of California, Ms. Speier, Mr. Lawson of Florida, Mr. Thompson of California, Ms. Matsui, Mr. DeSaulnier, Mr. Sarbanes, Ms. Velázquez, Mr. Payne, Mrs. Watson Coleman, Mr. Bishop of Georgia, Mr. Rush, Mr. Richmond, Mrs. Demings, Mr. Danny K. Davis of Illinois, Mrs. Hayes, Mr. Clay, Mr. Levin of Michigan, Mr. Cicilline, Ms. Moore, Mr. Johnson of Georgia, Mr. Courtney, Ms. Kelly of Illinois, Mr. McGovern, Mr. Espaillat, Mr. David Scott of Georgia, Mrs. Dingell, Mr. Hastings, Mr. Soto, Mr. Crist, Ms. Castor of Florida, Ms. Frankel, Ms. Fudge, Mrs. Beatty, Mr. Brown of Maryland, Ms. Bass, Ms. Lee of California, Mr. Evans, Mr. Thompson of Mississippi, Ms. Clarke of New York, Ms. Adams, Mr. Jeffries, Mr. Scott of Virginia, Mr. Morelle, Mr. Butterfield, Mr. Lewis, Mr. Cummings, Ms. Lofgren, Ms. Schakowsky, Mr. Khanna, Mr. Garamendi, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate the Commonwealth of The Bahamas under section 244 of the Immigration and Nationality
			 Act to permit nationals of the Commonwealth of The Bahamas to be eligible
			 for temporary protected status under such section, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bahamas TPS Act of 2019. 2.Designation for purposes of granting temporary protected status (a)Designation (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), the Commonwealth of The Bahamas shall be treated as if it had been designated under subsection (b) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of the Commonwealth of The Bahamas is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—
 (1)has been continuously physically present in the United States since the date of the enactment of this Act;
 (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and
 (3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.
				(c)Consent To travel abroad
 (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		